Botein, J.
The agreement provides that any and all disputes shall first be taken up for adjustment by representatives of the parties, and that the dispute shall be submitted to arbitration only in the event of failure to bring about an adjustment. This provision was explicitly and pointedly brought to the attention of the union by the employer’s attorney in his letter of April 22,1954, in which he also made it clear that the employer was holding, as escrowee, the funds which are the subject matter of the controversy. The employer’s position has always been that this is essentially a dispute between two competing locals, that the employer is only concerned peripherally, but seeks to avert the very real danger of being obliged to repay a similar amount to the other local. Such a dispute is one which might lend itself readily to resolution by the process of friendly negotiation. Nevertheless, the union rejected the employer’s implicit invitation to negotiate, and served its demand for arbitration a few days after receipt of the letter of April 22, 1954.
I therefore vote to affirm on the ground that the arbitration demand was made prematurely.